As filed with the Securities and Exchange Commission on October 22, 2013 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 153 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 157 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 153 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 146 filed September 30, 2013 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this22ndday of October, 2013. STARBOARD INVESTMENT TRUST By:/s/ T. Lee Hale, Jr. T. Lee Hale, Jr., Assistant Treasurer and Attorney-in-Fact Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee October 22, 2013 Jack E. Brinson * Trustee and Chairman October 22, 2013 James H. Speed, Jr. * Trustee October 22, 2013 J. Buckley Strandberg * Trustee October 22, 2013 Michael G. Mosley * Trustee October 22, 2013 Theo H. Pitt, Jr. * President, RiskX Funds October 22, 2013 D.J. Murphey * Treasurer, RiskX Funds October 22, 2013 Julie M. Koethe * President, Roumell Opportunistic Value Fund October 22, 2013 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund October 22, 2013 Craig L. Lukin * President and Treasurer, October 22, 2013 Mark A. Grimaldi The Sector Rotation Fund * President and Treasurer, October 22, 2013 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds October 22, 2013 J. Philip Bell * Treasurer, Crescent Funds October 22, 2013 Walter B. Todd, III * President, Arin Funds October 22, 2013 Joseph J. DeSipio * Treasurer, Arin Funds October 22, 2013 Lawrence H. Lempert * President, October 22, 2013 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, October 22, 2013 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, October 22, 2013 Steven M. MacNamara Horizons West Multi-Strategy Hedged Income Fund * Treasurer of the CV U. S. High Yield Fund, October 22, 2013 Brenda A. Smith Horizons West Multi-Strategy Hedged Income Fund, and CV Sector Rotational Fund; President andTreasurer of CV Asset Allocation Fund, Caritas All-Cap Growth Fund, and Presidio Multi-Strategy Fund * By: /s/ T. Lee Hale, Jr. Dated:October 22, 2013 T. Lee Hale, Jr. Treasurer of the Matisse Discounted Closed-End Fund Strategy, Chief Compliance Officer and Assistant Treasurer of the Trust and Attorney-in-Fact Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
